Citation Nr: 0843459	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-17 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
30 percent for degenerative joint disease of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to November 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he is entitled to an increased initial 
evaluation for his service-connected degenerative joint 
disease (DJD) of the right shoulder, currently evaluated as 
30 percent disabling.  In a July 2008 supplemental statement 
of the case, the RO relied on a March 2008 VA examination in 
continuing the current 30 percent evaluation.  However, at 
the November 2008 Board hearing, the veteran asserted that 
his service-connected DJD of the right shoulder has increased 
in severity since his March 2008 VA examination.  As such, a 
new VA examination is therefore warranted.  See 38 C.F.R. § 
3.159 (2008); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
degenerative joint disease of the right 
shoulder.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  All necessary tests 
should be conducted and the examination 
report should include full range of 
motion studies.  The examiner should 
provide an opinion in regard to the 
degree of impairment due to the right 
shoulder disability, to include an 
opinion as to whether there is 
additional functional loss with 
repetitive movement.  

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   













	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




